Order entered February 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00945-CR
                                       No. 05-14-00946-CR

                          LADEREK KINTE REYNOLDS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                      Trial Court Cause Nos. F09-58630-Y, F11-60044-Y

                                             ORDER
       The reporter’s record was originally due in these appeals on August 19, 2014. When the

record was not filed by October 31, 2014, the Court ordered the trial court to make findings

regarding the record. On December 2, 2014, this Court ordered Sharon Hazlewood, then official

court reporter of the Criminal District Court No. 7, to file the complete reporter’s record by

January 5, 2015. When Ms. Hazlewood did not file the record by January 15, 2015, we issued an

order that she file the record by 4:00 p.m., January 26, 2015. We further ordered that Ms.

Hazlewood not sit as a court reporter until the record is filed in these appeals. To date, Ms.

Hazlewood has neither filed the reporter’s record nor communicated with the Court regarding the

status of this record. The appeals cannot proceed until the reporter’s record is filed.
        Accordingly, we ORDER the trial court to make findings regarding the following.

               Whether Sharon Hazlewood, former official court reporter of the Criminal
                District Court No. 7, has lost or destroyed the notes of the proceedings in this
                case.

                 If the trial court finds that Sharon Hazlewood has not lost or destroyed the notes,
                  the trial court shall next determine whether Ms. Hazlewood should be required to
                  surrender her notes of the trial court proceedings in this case to the trial court for
                  another court reporter to prepare the record.

               If the trial court determines that the notes should be surrendered, the trial court
                 shall make a finding as to the name and contact information of the court reporter
                 who will prepare and file the reporter’s record.

               Because the record is already six months overdue and Ms. Hazlewood has been
                fully non-compliant with previous orders regarding the record, the Court will
                accept no finding that Sharon Hazlewood should be allowed to continue to work
                on the record absent a finding that Ms. Hazlewood has tendered a complete
                record, including all exhibits.

        We ORDER the trial court to transmit a record containing its written findings of fact, any

supporting documentation, and any orders to this Court within THIRTY DAYS of the date of

this order.

        Ms. Hazlewood remains under the Court’s January 15, 2015 order that she not sit as a

court reporter.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

former official court reporter, Criminal District Court No. 7; the Dallas County Auditor; and to

counsel for all parties.

        We ABATE the appeals to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the findings are received.

                                                        /s/     ADA BROWN
                                                                JUSTICE